Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 6/3/2022 for the application No.  17/409,074. Claims 1-6 and 15-23 are currently pending and have been examined. Claims 1-6 and 15-23 have been rejected as follow,

Claim Objections

Claim 16 is objected to because of the following informalities:   concerning to claim 16, “…according to claim 3 ….” should apparently be – … according to claim 1 -  for clarity of claim recitation appropriate correction is required.

Examiner’s Note

Regarding to acknowledgement of foreign priority,  receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216.
Regarding to 101 compliance, Claim 16 is compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, because the following analysis: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed in analysis of claim 18 (see below). 
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  Because the claim positively recites elements included in claim 1, 2 and 3  such as “a control apparatus”, described in the instant disclosure, in Fig. 2;“a communication interface”, described in the instant disclosure, in Fig. 2 element 23; “controller”, described in the instant disclosure, in Fig. 2 element 21 and “a terminal apparatus”, described in the instant disclosure, in Fig. 3. Further, the instant specification discloses 
“[0035] The control apparatus 20 can communicate with the terminal apparatus 30 via a network 40”.  All the additional elements to the abstract idea (see abstract idea detailed discussion in  claim 18 below)  are positively recited. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional limitations recite a specific method for providing an advertisement and a discount to a usage fee. The system provides an incentive to a user according to the position of a vehicle serving as an advertising medium. Thus, the claim is eligible because is not directed to the recited judicial exception (abstract idea).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-6, 15, 17-23 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 18: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of 
“identifying, …., the position of the vehicle with reference to the received positional data: determining…, whether to apply a discount to a usage fee for the vehicle according to the identified position upon determining to apply the discount: analyzing…, the received image …. to detect glances directed at the advertisement from people around the identified position and obtain detection results, and calculating, …, a count of people who have seen the advertisement at the identified position based on the obtained detection results, or identifying…, for each shielding object around the identified position, a positional relationship with the vehicle to evaluate a degree to which the vehicle or at least the advertisement is visible from people around the identified position as visibility; and determining, …, an amount of the discount according to the calculated count or the evaluated visibility”. 
The “identify, determine, analyzing” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing an advertisement and a discount to a usage fee. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as 
“receiving, …, positional data indicating a position of a vehicle presenting an advertisement to outside of the vehicle, and an image of the outside of the vehicle captured at the vehicle, from a terminal apparatus mounted or installed in the vehicle”. These are limitations toward accessing or receiving data (gathering data).
The Examiner notes that the additional limitation “…presenting an advertisement to outside of the vehicle, and an image of the outside of the vehicle captured at the vehicle, from a terminal apparatus mounted or installed in the vehicle…”, is considered descriptive material.  In the way as is claimed herein, the vehicle and the terminal apparatus are completely outside of the positively recited “control apparatus” claimed, which executes the method.
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“control apparatus”,  from the instant disclosure, 
“[0007) A control apparatus according to the present disclosure includes a
controller configured to: 35 identify a position of a vehicle presenting an advertisement to outside
of the vehicle; and determine whether to apply a discount to a usage fee for the vehicle
according to the identified position. [0008] A program according to the present”, paragraph 7.

“outside of a vehicle”, from the instant disclosure, 
“[0071) The controller 31 of the terminal apparatus 30 repeatedly or
continuously acquires images of the outside of the vehicle 11 that are captured
by a camera serving as the input interface 34 or by a camera mounted in the
vehicle 11 while the vehicle 11 continues to be parked.”, paragraph 71
The mention of components “control apparatus”, and “outside of a vehicle” (data) are just generic computer components and data.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim
“control apparatus”, and “outside of a vehicle”  these elements only are adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g);
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “control apparatus”, and “outside of a vehicle” (data)   elements were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “receiving, … positional data….”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“control apparatus”, and “outside of a vehicle” (data),  are anything other than a generic computer component and data, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated outcome and setting a price or totalizing or summarizing is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “control apparatus”, and “outside of a vehicle” (data)   limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claims 1 and  21: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a control apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above. 
Step 2A - Prong 2: Integrated into a Practical Application? No.  Because the same reasons pointed above. 
The claim recites additional limitations, such as  
“a communication interface”, described in the instant disclosure, in Fig. 2 element 23.
“controller”, described in the instant disclosure, in Fig. 2 element 21.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
The Examiner notes that, again,  as commented above in analysis of claim 18, the elements  “a vehicle and a terminal apparatus” are considered to be outside of the claimed “control apparatus”.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Claim 17: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No.  Because the same reasons pointed above.
Also  the following elements are considered: “displaying on a screen of a display or outputting as audio….” These are limitations toward accessing or receiving data (gathering data).  The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. 
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Dependent claims 2-6, 15,  19-20 and 22-23, the claims recite elements such as
“controller is configured to identify, as the position of the vehicle, a parking position of the vehicle”; “transmit  notification  data notifying  a user whether  the discount  is to be applied if the vehicle is parked…”; “to apply the discount in a case in which the identified position matches the parking space designated by the designation    data, “ the   plurality of parking spaces is in a parking lot or on a road”, etc. Even in combination, these elements do not integrate the method or system of organizing human activity into a practical application. The claims  are ineligible.

Allowable Subject Matter
Claims 1-6 and 15-23 would be allowed if Applicant can overcome the rejection under 35 USC 101, set forth in this Office action. 

Response to Arguments
Applicant’s arguments of 6/3/2022 have been very carefully considered.
The Examiner maintains the rejection of claims 1-6 and 15-23 under 35 U.S.C. 103. The rejection will be withdrawn if Applicant can overcome the 101 rejection found in the instant Office action.
The rejection of Claims 1-6, 15, 17-23 under 101 is maintained because these claims do not integrate the method or system of organizing human activity into a practical application. The claims  are ineligible.
Applicant argues (pages 7-8 at remarks)
Rejections under 35 U.S.C. §101
As noted hereinabove, claims 1-20 are rejected under 35 U.S.C. §101 as being directed to
non-statutory subject matter. The rejections are respectfully traversed.
With respect to independent claims 1 and 8, the Examiner takes the position that the claim
features of "identify a position of a vehicle and determine whether to apply a discount to a usage
fee for the vehicle according to the identified position" covers certain methods of organizing
human activity, advertising, marketing or sales activities or behaviors. As such, the Examiner
takes the position that the claims recite an abstract idea…. Accordingly, Applicant respectfully submits that amended independent claims 1 and 18 recite additional elements that integrate the judicial exception into a practical application. Furthermore, Applicant respectfully submits that the recited additional elements amount to significantly more than the judicial exception….

In response the Examiner asserts that  a prima facie of unpatentability has been established. Further, the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis above. Because the Examiner considered each limitation or element in the claims individually and as a whole according with the guidelines published in the federal register
https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patentsubject-matter-eligibility-guidance

the 101 analysis presented above is facially sufficient.  


…Based on the foregoing, Applicant respectfully submits that independent claims 1, 17, and
18, and all claims that depend thereon, can no longer be rejected under 35 U.S.C. §101….

In response the Examiner asserts that based in the above comments,  it seems that applicant is considering claim 16 as a dependent claim.
Claim 16 as independent claim positively recites elements. The additional elements recite a specific system for providing an advertisement and a discount to a usage fee. Thus,  the claim is eligible because is not directed to the recited judicial exception (abstract idea).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“SmartParking: A Secure and Intelligent Parking System”.  IEEE.  2011. This article teaches that Parking is costly and limited in almost every major city in the world. Innovative parking systems for meeting near-term parking demand are needed. This paper proposes a novel, secure, and intelligent parking system (SmartParking) based on secured wireless network and sensor communication. From the point of users' view, SmartParking is a secure and intelligent parking service. The parking reservation is safe and privacy preserved. The parking navigation is convenient and efficient. The whole parking process will be a non-stop service. From the point of management's view, SmartParking is an intelligent parking system. The parking process can be modeled as birth-death stochastic process and the prediction of revenues can be made. Based on the prediction, new business promotion can be made, for example, on-sale prices and new parking fees. In SmartParking, new promotions can be published through wireless network. 

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/26/2022